Filing Date: 10/4/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 12/3/2018 (KR 10-2018-0153721)
Applicant: Ahn et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 10, 12-14, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 13, and 18 recite claim limitations where a given dimension is “configured based on …” certain features.  It is impossible to determine what a given dimension is “based on” in a device.  A given device could meet the claim or not depending on what the manufacturer was thinking about when making the device, making it 
All other claims depend from these independent claims and inherit their respective deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chung et al. (US 2012/0299472).
With regard to claim 1, Chung teaches, in Figs 2-4, a display device comprising: a substrate (101, 201, 301); an emission layer (113, 213, 313) provided on the substrate, the emission layer comprising an emission region (B) that emits light; an upper electrode layer provided on the emission layer (114, 214, 314); and a reflective layer (103, 203, 303) provided on the upper electrode layer, the reflective layer comprising a first opening (regions between 
In reference to the claim language referring to "wherein a dimension of the second width of the first opening is configured based on the first width of the emission region and based on a maximum transmission incidence angle, and the maximum transmission incidence angle is a maximum angle at which the light transmits through the emission layer and is smaller than a threshold angle at which the light is totally reflected from an interface between the upper electrode layer and the emission layer" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Chung shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere indication of what the manufacturer is considering, does not affect the structure of Chung’s device.
With regard to claim 13, Chung teaches, in Fig 4, a display device comprising: a substrate (301); an emission layer (313) provided on the substrate; and an upper electrode layer (314) provided on the emission layer, the upper electrode layer comprising a recess region (region where 314 is recessed down from the top surface of 303), wherein the emission layer 
In reference to the claim language referring to "wherein a dimension of the second width of the recess region is configured based on the first width of the emission region and based on a maximum transmission incidence angle, and the maximum transmission incidence angle is a maximum angle at which the light transmits through the emission layer and is smaller than a threshold angle at which the light is totally reflected from an interface between the upper electrode layer and the emission layer" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Chung shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere indication of what the manufacturer is considering, does not affect the structure of Chung’s device.
With regard to claim 16.
Claim(s) 8, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chung et al. (US 2012/0299472).
With regard to claim 8, Chung teaches most of the limitations of this claim, as set forth above with regard to claim 1.  
Chung also teaches, in Figs 2-4, that the upper electrode layer has a smaller refractive index than the emission layer ([0048]-[0052], numerous combinations meet this limitation), wherein the first opening exposes the upper electrode layer in a plan view (see figures).
Chung does not explicitly address the maximum transmission incidence angle.  
However, inherently, as light must exit the device in order for it to function, there must exist a maximum transmission incidence angle for the structure that is the maximum angle at which light transmits through the emission layer.  That angle must be smaller than the threshold angle of total reflection between the emission layer and the upper electrode layer as any light emitted at an angle greater than the threshold angle would be totally reflected and thus not be transmitted, necessarily making the threshold angle an upper bound for the maximum transmission angle.
Therefore, Chung does teach, or in the alternative render obvious that the second width of the first opening is configured to emit through the first opening the light reaching an upper surface of the emission layer at the maximum transmission incidence angle, in order for the light to exit the device and therefore function.
With regard to claim 10, Chung teaches, in Figs 2-4, that the emission layer further comprises an upper semiconductor layer ([0051]) provided between the emission region and the upper electrode layer, wherein, in a plan view, a distance between the reflective layer and the emission region is greater than or equal to a sum of a first product and a second product, wherein 
With regard to claim 14, Chung teaches most of the limitations of this claim, as set forth above with regard to claim 13.  
Chung does not explicitly address the maximum transmission incidence angle.  
However, inherently, as light must exit the device in order for it to function, there must exist a maximum transmission incidence angle for the structure that is the maximum angle at which light transmits through the emission layer.  That angle must be smaller than the threshold angle of total reflection between the emission layer and the upper electrode layer as any light emitted at an angle greater than the threshold angle would be totally reflected and thus not be transmitted, necessarily making the threshold angle an upper bound for the maximum transmission angle.
Therefore, Chung does teach, or in the alternative render obvious that the second width of the first opening is configured to emit through the first opening the light reaching an upper surface of the emission layer at the maximum transmission incidence angle, in order for the light to exit the device and therefore function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0299472) in view of Yamada et al. (US 2009/0079336).
With regard to claim 2, Chung teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Chung does not explicitly teach a lower insulating layer provided between the emission layer and the reflective layer, the lower insulating layer having a second opening overlapping the first opening in the first direction, and wherein the reflective layer extends along a surface of the lower insulating layer and is provided at least in a portion of the second opening.
Yamada teaches, in Fig 1, a lower insulating layer (42) provided between the emission layer (23) and the reflective layer (40), the lower insulating layer having a second opening overlapping the first opening in the first direction, and wherein the reflective layer extends along a surface of the lower insulating layer and is provided at least in a portion of the second opening (see figure) to, “improves the efficiency of light output,” ([0192]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine display device of Chung with the lower insulating layer structure of Yamada to improve the efficiency of light output.
  With regard to claim 3, Chung teaches, in Figs 2-4, that the second width of the first opening is configured to emit through the first opening the light reaching an upper surface of the emission layer at the maximum transmission incidence angle (as discussed above with regard to claim 8, this limitation is inherently fulfilled if the device of Chung is to function).
With regard to claim 4, Chung teaches, in Figs 2-4, that the emission layer further comprises an upper semiconductor layer ([0051]) provided between the emission region and the lower insulating layer (of Yamada), and wherein, in a plan view, a distance between the reflective layer and the emission region is greater than or equal to a product of a thickness of the upper semiconductor layer and a result of a tan function of the maximum transmission incidence angle (similarly to claim 3 above, this limitation must be fulfilled if the device is to function).
With regard to claim 21, Chung teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Chung also teaches, in Figs 2-4, a lower insulating layer (112, 212, 312) provided directly on the emission layer, the lower insulating layer having a second opening (B) overlapping the first opening in the first direction. 
Chung does not explicitly teach that the second opening is wider than the first opening.
Yamada teaches, in Fig 1, that the second opening (spaces between items 42) is wider than the first opening (spaces between items 40) to, “improves the efficiency of light output,” ([0192]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine display device of Chung with the lower insulating layer structure of Yamada to improve the efficiency of light output.
Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0299472) in view of Yu et al. (US 2011/0263054).
With regard to claim 12, Chung teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Chung also teaches, in Figs 2-4, that the emission layer comprises: a lower semiconductor layer; an upper semiconductor layer stacked on the lower semiconductor layer; and an active layer provided between the lower semiconductor layer and the upper semiconductor layer ([0051]), and wherein the active layer comprises: the emission region (B).
Chung does not explicitly teach that the active layer comprises an ion implantation region surrounding the emission region, when viewed in a plan view.
Yu teaches, in Fig 1C, that the active layer (102) comprises an ion implantation region (107) surrounding the emission region, when viewed in a plan view in order, “to improve current confinement or reduce leakage through a sidewall of an LED,” ([0018]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display device of Chung with the ion implantation of Yu to improve current confinement.
With regard to claim 22, Yu teaches, in Fig 1C, that the ion implantation region (107 in layer 102) is provided between the upper semiconductor layer (103) and the lower semiconductor layer (101) to overlap the upper semiconductor layer and the lower 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0299472) in view of Kato (US 2017/0346039).
With regard to claim 18, Chung teaches, in Figs 2-4, a display device comprising: a substrate (101, 201, 301); an emission layer (113, 213, 313) provided on the substrate, the emission layer comprising a plurality of emission regions (B, two shown) that emit light; an upper electrode layer provided on the emission layer (114, 214, 314); and a reflective layer (103, 203, 303) provided on the upper electrode layer, between the emission layer and the color conversion layer (of Kato), the reflective layer comprising a plurality of openings (regions between instances of the reflective layer), wherein the plurality of emission regions respectively overlap the plurality of openings in a first direction perpendicular to an upper surface of the substrate, and wherein a first width of each of the plurality of emission regions is smaller than a second width of each of the plurality of openings (see figures).
Chung does not explicitly teach a color conversion layer provided on the emission layer.
Kato teaches, in Fig 2, a color conversion layer (141R, 141G, 141B) provided on the emission layer (13), “thus enabling the contrast to be improved,” ([0034]).
Therefore, it would have been obvious to the ordinary artisan to combine the display device of Chung with the color conversion layer of Kato to improve contrast.
In reference to the claim language referring to "wherein a dimension of the second width of each of the plurality of openings is configured based on the first width of a corresponding one of the plurality of emission regions, and based on a maximum transmission incidence angle, and the maximum transmission incidence angle is a maximum angle at which the light transmits 
With regard to claim 19, Kato teaches, in Fig 2, that the color conversion layer comprises a plurality of color conversion patterns, and wherein the plurality of color conversion patterns face the plurality of emission regions, respectively ([0034]).
With regard to claim 20, Chung teaches, in Figs 2-4, that the plurality of emission regions are spaced from each other in a second direction parallel to the upper surface of the substrate (see figures).
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
Applicant respectfully submits that the claimed feature of “a dimension of the second width of the first opening is configured based on the first width of the emission region and based on a maximum transmission incidence angle” is not inherent.

The Examiner responds:
This limitation is found to be indefinite, as set forth in the rejection above.  Please see above for the treatment of this limitation.
The Applicants argue:
Applicant respectfully submits that the cited references do not teach or suggest that “the upper electrode layer is provided directly on the emission layer” and “the reflective layer is provided directly on the upper electrode layer.”

For instance, as shown in annotated FIG. 2 of Chung reproduced below, “the upper electrode layer is provided directly on the emission layer” and “the reflective layer is provided directly on the upper electrode layer.”

The Examiner responds:
This feature is clearly shown in Figures 3 and 4 of Chung.
The Applicants argue:
in cited paragraph [0051], Chung discloses an intermediate layer 113 (allegedly corresponding to the emission layer of the claimed features), which is formed of an organic material(HIL, HTL, EML, ETL, EIL). However, the intermediate layer 113 does not include a semiconductor layer. Therefore, Chung does not teach or suggest that “the emission layer comprises: a lower semiconductor layer; an upper semiconductor layer stacked on the lower semiconductor layer; and an active layer provided between the lower semiconductor layer and the upper semiconductor layer.”

The Examiner responds:
Numerous semiconductor material examples for these layers are provided by Chung at [0051] and [0052].
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RAJ R GUPTA/Primary Examiner, Art Unit 2829